Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S COMMENT
Election/Restrictions
	Applicant’s amendment to claim 1 overcame the prior art rejection of the previous office action.  The election of species requirement of office action dated June 29, 2020 is hereby withdrawn and all of the claims previously withdrawn from consideration have been rejoined.  The pending claims have been fully examined.













Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The references of record do not teach or fairly suggest the instantly claimed compounds.  The closest reference of record, EP 3045448 discloses a compound of formula (I) wherein A group can be phenyl, pyridinyl or pyrimidinyl; which compound possesses SSTR4 modulating activity.  See the specific compound represented by formula (I), for example, the compound of Example 57 (structural formulae depicted below for convenience).  The instantly claimed compound differ by having many structural features.  The reference does not teach or fairly suggest the compounds of instant claims having the structural features as recited for Formula I of instant claims.  Accordingly, the instantly claimed compounds are deemed to be novel and patentably distinct.

    PNG
    media_image1.png
    93
    206
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    87
    177
    media_image2.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Receipt is acknowledged of the Information Disclosure Statement filed on November 19, 2020 and a copy is enclosed herewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

February 8, 2021